     Case 1:17-cv-01563-DAD-SKO Document 54 Filed 09/03/20 Page 1 of 4


 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4
                                     EASTERN DISTRICT OF CALIFORNIA
 5

 6

 7

 8       KATHLEEN BURGHARDT-COBB,                              Case No. 1:17-cv-01563-DAD-SKO
                   Plaintiff,
 9                                                             ORDER re CONTINUED SETTLEMENT
                  v.                                           CONFERENCE
10

11       MARK S. INCH,
                    Defendant.
12
         _____________________________________/
13

14
             The Court held a telephonic conference on September 2, 2020. Kevin Little, Esq., appeared
15
     on behalf of Plaintiff. Benjamin Hall, Esq., appeared behalf of Defendant. As discussed with the
16
     parties, the Court determines that a settlement conference at this time would be premature and
17
     hereby CONTINUES the Settlement Conference, currently set for September 10, 2020 to
18
     November 17, 2020, at 10:30 A.M. before Magistrate Judge Sheila K. Oberto.
19
             The Court further CONTINUES the pretrial conference, currently set for October 19,
20
     2020, to December 7, 2020 at 2:30 p.m. in Courtroom 5 (DAD) before District Judge Dale A.
21
     Drozd. Pursuant to the “Standing Order in Light of Ongoing Judicial Emergency in the Eastern
22
     District of California,” (Doc. 43 ), a trial date will be set at the pretrial conference.
23
             Consideration of settlement is a serious matter that requires thorough preparation prior to
24
     the settlement conference. Accordingly, IT IS HEREBY ORDERED that:
25
             1.        Pre-settlement Conference Exchange of Demand and Offer
26
27           A settlement conference is more likely to be productive if, before the conference, the parties

28   exchange written settlement proposals. Accordingly, within twenty-eight (28) days of the date of
     Case 1:17-cv-01563-DAD-SKO Document 54 Filed 09/03/20 Page 2 of 4


 1   this Order, Plaintiff’s counsel shall submit an amended written itemization of damages and
 2   settlement demand to defense counsel with a brief summary of the legal and factual basis supporting
 3   the demand. Within fourteen (14) days of the date of service of Plaintiff’s demand, defense
 4   counsel shall submit an amended written offer to Plaintiff’s counsel with a brief summary of the
 5   legal and factual basis supporting the offer.
 6          The parties shall continue to meet and confer thereafter to attempt to compromise regarding
 7   their respective positions, so as to assist with ensuring that the settlement conference will be
 8   productive.
 9          2.      Submission and Content of Confidential Settlement Conference Statements
10          The parties are to send Confidential Settlement Conference Statements (Settlement
11   Statement) to the following email address: SKOorders@caed.uscourts.gov, to arrive no later than
12   twenty-one (21) days before the conference.               Each statement shall be clearly marked
13   “CONFIDENTIAL” with the date and time of the mandatory settlement conference indicated
14   prominently.    Each party shall also file a Notice of Submission of Confidential Settlement
15   Conference Statement (See L.R. 270 (d)).
16          If the Settlement Conference is continued for any reason, each party must submit a new
17   Settlement Statement that is complete in itself, without reference to any prior Settlement Statements.
18          Each Settlement Statement shall include the following:
19
                    a.      A brief summary of the core facts, allegations, and defenses, a forthright
20
                            evaluation of the parties’ likelihood of prevailing on the claims and
21
                            defenses, and a description of the major issues in dispute.
22
                    b.      A summary of the proceedings to date.
23
                    c.      An estimate of the cost and time to be expended for further discovery,
24
                            pretrial, and trial.
25
                    d.      The nature of the relief sought.
26
                    e.      An outline of past settlement efforts including information regarding the
27
                            "Pre-settlement Conference Exchange of Demand and Offer" required
28

                                                       2
     Case 1:17-cv-01563-DAD-SKO Document 54 Filed 09/03/20 Page 3 of 4


 1                              above—including the itemization of damages—and a history of past
 2                              settlement discussions, offers, and demands.
 3                     f.       A statement of each party’s expectations and goals for the Settlement
 4                              Conference.
 5            3.       Attendance of Trial Counsel and Parties Required
 6            The attorneys who will try the case and parties with full and complete settlement authority
 7   are required to personally attend the conference.1 An insured party shall appear by a representative
 8   of the insurer who is authorized to negotiate, and who has full authority to negotiate and settle the
 9   case. An uninsured corporate party shall appear by a representative authorized to negotiate, and
10   who has full authority to negotiate and settle the case. It is difficult for a party who is not present
11   to appreciate the process and the reasons that may justify a change in one’s perspective toward
12   settlement. Accordingly, having a client with authority available by telephone is not an acceptable
13   alternative, except under the most extenuating circumstances.2
14            In light of the coronavirus (COVID-19) outbreak and the resulting courthouse restrictions,
15   see General Orders Nos. 612–618, the Court will revisit the in-person requirement closer to the date
16   of the settlement conference and reserves the right to modify the requirement depending upon the
17   courthouse restrictions, if any, in place as of November 17, 2020. The parties are advised that while
18   the courthouse restrictions pursuant to General Order No. 618 are in place, Zoom videoconference
19
     settlement conferences are available. At the November 10, 2020 Pre-Settlement Conference, (see
20
     paragraph 6 below), the parties should be prepared to discuss the method of conducting the
21
     settlement conference and whether the settlement conference should proceed on November 17,
22
     2020. If the parties opt to conduct the settlement conference by Zoom videoconference, the Court
23
     will provide the call-in information closer to the time of the settlement conference.
24

25

26
     1
       Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
27   subject to approval by legislative bodies, executive committees, boards of directors or the like shall be represented by
     a person or persons who occupy high executive positions in the party organization and who will be directly involved
28   in the process of approval of any settlement offers or agreements.
     2
       Out of town or out of state travel and the purchase of an airplane ticket are not extenuating circumstances.

                                                                3
     Case 1:17-cv-01563-DAD-SKO Document 54 Filed 09/03/20 Page 4 of 4


 1            The Court expects both the lawyers and the party representatives to be fully prepared to
 2   participate. The Court encourages all parties to keep an open mind in order to reassess their previous
 3   positions and to discover creative means for resolving the dispute.
 4            4.      Issues to Be Discussed
 5            The parties shall be prepared to discuss the following at the settlement conference:
 6                    a.     Goals in the litigation and problems they would like to address in the
 7                           settlement conference and understanding of the opposing side’s goals.
 8                    b.     The issues (in and outside the lawsuit) that need to be resolved.
 9                    c.     The strengths and weaknesses of their case.
10                    d.     Their understanding of the opposing side’s view of the case.
11                    e.     Their points of agreement and disagreement (factual and legal).
12                    f.     Any financial, emotional, and/or legal impediments to settlement.
13                    g.     Whether settlement or further litigation better enables the accomplishment
14                           of their respective goals.
15                    h.     Any possibilities for a creative resolution of the dispute.
16            5.      Statements Inadmissible
17            The parties are expected to address each other with courtesy and respect and are encouraged
18   to be frank and open in their discussions. Statements made by any party during the settlement
19
     conference are not to be used in discovery and will not be admissible at trial.
20
              6.      Pre-Settlement Telephonic Conference
21
              Prior to the Settlement Conference, Magistrate Judge Oberto will hold a brief, telephonic
22
     discussion on November 10, 2020, at 4:00 PM (dial-in number: 1-888-557-8511; passcode:
23
     6208204#). Only attorneys and unrepresented parties are required to participate in the conference.
24

25   IT IS SO ORDERED.

26
     Dated:        September 3, 2020                                /s/   Sheila K. Oberto            .
27                                                        UNITED STATES MAGISTRATE JUDGE
28

                                                          4
